IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-73,484-02



                  EX PARTE NEAL HAMPTON ROBBINS, Applicant



                  ON STATE’S MOTION FOR REHEARING
             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 98-06-00750-CR(2) IN THE 410TH DISTRICT COURT
                           MONTGOMERY COUNTY

      Per curiam. A LCALA, J., filed a concurring opinion. R ICHARDSON, J., filed a
concurring opinion in which J OHNSON, J., joined. N EWELL, J., filed a concurring
opinion. M EYERS, J., filed a dissenting opinion.

                                     OPINION

       Having granted the State’s motion for rehearing in this case, and having

considered its merits, we now conclude that the State’s motion for rehearing was

improvidently granted. We deny the State’s motion for rehearing. No further motions will

be entertained.

Delivered: January 27, 2016

Publish